

114 S2816 RS: Diesel Emissions Reduction Act of 2016
U.S. Senate
2016-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 525114th CONGRESS2d SessionS. 2816[Report No. 114–284]IN THE SENATE OF THE UNITED STATESApril 19, 2016Mr. Carper (for himself, Mr. Inhofe, Mrs. Capito, Mrs. Boxer, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksJune 21, 2016Reported by Mr. Inhofe, without amendmentA BILLTo reauthorize the diesel emissions reduction program.
	
 1.Short titleThis Act may be cited as the Diesel Emissions Reduction Act of 2016. 2.Reauthorization of diesel emissions reduction programSection 797(a) of the Energy Policy Act of 2005 (42 U.S.C. 16137(a)) is amended by striking 2016 and inserting 2021.June 21, 2016Reported without amendment